DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
USPub20090145547 represents state of the art closest to the claimed invention comprising steps of forming a tube using a subject material and nine aperture plates 6 and laser welding the subject material 7, but not using a protection foil.
The IDS (07/29/2022) includes a search report that lists USP20170343753 as an X reference.  The ‘753 publication discloses using laser welding to melt together a sheet in an optical cable and an armor layer 46, which is used to provide contact or compression resistance, e.g., damage from pressure, rodents, and fundamentally counters claimed limitation “foil” (a thin and flexible film).  USP4304462 discloses an aluminum foil as a thermal radiation reflecting layer but lacks sufficient disclosure on how the foil would interact with a laser beam during seam formation, and a combination of the foil with the ‘753 would destroy the mechanical protection property of the armor layer. It is thus the examiner’s position that the step of shielding the optical core elements from the laser beam during seam formation, when considered in view of the rest of the limitations of the claim, renders the claimed invention novel and nonobvious to a person of ordinary skill in the art. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883